Case 2:20-cv-03602-JMA-ARL Document 1 Filed 08/10/20 Page 1 of 12 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
GILBERTO OCHOA GODINEZ,                                              Civ. Action No.:

                                   Plaintiff,

        -against-

TOP OF THE LINE LANDSCAPING INC. and
TIMOTHY DUBRISKE,

                                    Defendants.
-------------------------------------------------------------------X

                                                COMPLAINT

        Plaintiff, GILBERTO OCHOA GODINEZ (“Plaintiff”), as and for his Complaint against

Defendants, TOP OF THE LINE LANDSCAPING INC. and TIMOTHY DUBRISKE

(collectively, “Defendants”), respectfully alleges as follows:

                                     JURISDICTION AND VENUE

        1.       Plaintiff brings this action under the Fair Labor Standards Act (hereinafter, the

“FLSA”), 29 U.S.C. §§ 201 et seq., Articles 6 and 19 of the New York Labor Law (hereinafter,

“NYLL”), and the New York Codes, Rules, and Regulations, Part 142 (hereinafter, the

“Regulations”), to recover unpaid overtime compensation and for other relief.

        2.       Jurisdiction over Plaintiff’s FLSA claim is based upon Section 216(b) of the FLSA,

29 U.S.C. § 216(b), and upon 28 U.S.C. § 1331.

        3.       The Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. §1367(a) because these claims are so related to the FLSA claim that they form part

of the same case or controversy.

        4.       Venue in this district is appropriate under 28 U.S.C. §1391(b)(2) because a

substantial part of the events giving rise to these claims occurred in this judicial district.

                                                        1
Case 2:20-cv-03602-JMA-ARL Document 1 Filed 08/10/20 Page 2 of 12 PageID #: 2




                                            PARTIES

        5.     Plaintiff is a resident of the State of New York.

        6.     Defendants are in the landscaping business servicing Long Island homeowners.

        7.     According to the New York State Department of State, Division of Corporations,

Defendant Top of the Line Landscaping Inc. (“Top of the Line Landscaping”) is a New York

domestic business corporation duly organized and existing under and by virtue of the laws of the

State of New York.

        8.     According to the New York State Department of State, Division of Corporations,

Defendant Top of the Line Landscaping maintains a Principle Executive Office located at 300

Rose Lane, Smithtown, New York 11787.

        9.     Upon information and belief, Defendant Top of the Line Landscaping maintains a

principle place of business located at 168 Town Line Road, Kings Park, New York 11754.

        10.    At all relevant times, Defendant Top of the Line Landscaping maintained control,

oversight, and direction over Plaintiff, including timekeeping, payroll, and other employment

practices applied to him.

        11.    Upon information and belief, Defendant Top of the Line Landscaping was and

continues to be owned, operated, and controlled by Defendant Timothy Dubriske (“Dubriske”).

        12.    Upon information and belief, Defendant Dubriske is a resident of the State of New

York.

        13.    Upon information and belief, at all relevant times, Defendant Dubriske was and

continues to be an owner, corporate officer, director, and/or managing agent of Defendant Top of

the Line Landscaping.




                                                 2
Case 2:20-cv-03602-JMA-ARL Document 1 Filed 08/10/20 Page 3 of 12 PageID #: 3




          14.   Upon information and belief, at all relevant times, Defendant Dubriske exercised

operational control over Defendant Top of the Line Landscaping, controlled significant business

functions of Defendant Top of the Line Landscaping, determined employee salaries, made hiring

decisions, and acted on behalf of and in the interest of Defendant Top of the Line Landscaping in

devising, directing, implementing, and supervising the wage and hour practices and policies

relating to its employees, including Plaintiff.

          15.   At all relevant times, Defendant Dubriske participated in running the daily

operations of Defendant Top of the Line Landscaping and its landscaping business.

          16.   At all relevant times, Defendant Dubriske participated in the management and

supervision of Plaintiff and his work for Defendants.

          17.   At all relevant times, Defendant Dubriske maintained control, oversight, and

direction over Plaintiff, including timekeeping, payroll, and other employment practices applied

to him.

          18.   Upon information and belief, at all times relevant, Defendants jointly employed

Plaintiff as a landscaper.

          19.   Defendants had substantial control over Plaintiff’s working conditions and over the

unlawful policies and practices alleged herein.

          20.   Defendants are covered employers within the meaning of the FLSA and the NYLL,

and, at all relevant times, jointly employed Plaintiff.

                                                  FACTS

          21.   Plaintiff was employed by Defendants from in or about March 2000 until on or

about July 1, 2020.




                                                    3
Case 2:20-cv-03602-JMA-ARL Document 1 Filed 08/10/20 Page 4 of 12 PageID #: 4




        22.     During the relevant period of Plaintiff’s employment with Defendants (from six

years prior to the filing of this Complaint through the end of his employment), Plaintiff was

employed as a landscaper for the benefit of and at the direction of Defendants at their landscaping

business.

        23.     At all times relevant to this action, Plaintiff’s primary duties included cutting grass,

trimming trees, and planting plants.

        24.     At all times relevant to this action, Defendants did not require Plaintiff to sign in at

the beginning of his shifts or to sign out at the end of his shifts.

        25.     Upon information and belief, Defendants failed to keep and maintain time records

for the time that Plaintiff worked each day and week.

        26.     From about the end of December through about mid-March each year, Plaintiff did

not work overtime hours.

        27.     From about mid-March through about the end of October each year, Plaintiff

worked Monday through Saturday from about 7:00 a.m. until about 6:30 p.m. and one Sunday per

month from about 7:00 a.m. until about 5:30 p.m.

        28.     From about the end of October through about the end of December each year,

Plaintiff worked Monday through Saturday from about 7:00 a.m. until about 6:30 p.m. and on

Sunday from about 7:00 a.m. until about 5:30 p.m.

        29.     During the relevant period of his employment, Plaintiff received a thirty-minute

break each shift.

        30.     From about mid-March through about the end of October each year, Plaintiff

generally worked sixty-six (66) hours per week, and seventy-six (76) hours if he worked a Sunday.




                                                   4
Case 2:20-cv-03602-JMA-ARL Document 1 Filed 08/10/20 Page 5 of 12 PageID #: 5




        31.    From about the end of October through about the end of December each year,

Plaintiff generally worked seventy-six (76) hours per week.

        32.    During the relevant period of his employment, Defendants paid Plaintiff an hourly

rate of pay.

        33.    During the relevant period of his employment, Defendants paid Plaintiff straight-

time for all hours worked.

        34.    During the relevant period of his employment, Defendants did not pay Plaintiff

overtime compensation for any hours that he worked in excess of forty (40) each week.

        35.    During the relevant period of his employment, Defendants did not pay Plaintiff at

least one and one-half times his regular rate of pay for all hours worked in excess of forty (40) per

week.

        36.    Until about December 2019, Defendants failed to provide Plaintiff with complete

and accurate earnings statements, paystubs, cash receipts, or any other type of complete and

accurate wage statement along with his weekly earnings, as required by NYLL § 195(3).

        37.    Beginning in about December 2019, Defendants gave Plaintiff inaccurate earning

statements that did not represent his true hourly rates of pay or the overtime rates to which he was

entitled.

        38.    Defendant Dubriske participated in the decision to hire Plaintiff.

        39.    Defendant Dubriske participated in deciding the job duties that Plaintiff performed

each day.

        40.    Defendant Dubriske participated in the supervision of Plaintiff’s duties each day.

        41.    Defendant Dubriske participated in setting Plaintiff’s work schedule each week.




                                                 5
Case 2:20-cv-03602-JMA-ARL Document 1 Filed 08/10/20 Page 6 of 12 PageID #: 6




       42.      Defendant Dubriske participated in deciding the hours that Plaintiff worked each

day and week.

       43.      Defendant Dubriske participated in deciding the manner in which Plaintiff was paid

each week.

       44.      Defendant Dubriske participated in deciding Plaintiff’s rate(s) of pay.

       45.      Defendant Dubriske ran the day-to-day operations of Defendant Top of the Line

Landscaping during Plaintiff’s employment.

       46.      Defendants managed Plaintiff’s employment, including the amount of overtime

worked.

       47.      Defendants dictated, controlled, and ratified the wage and hour and all related

employee compensation policies.

       48.      Defendants were aware of Plaintiff’s work hours but failed to pay him the full

amount of overtime compensation to which he was entitled under the law.

       49.      Defendants’ failure to pay proper wages in a timely manner was made without good

faith, willfully, and with a reckless disregard for Plaintiff’s rights and Plaintiff has been damaged

by such failures.

                                       COUNT I
                    VIOLATION OF THE FAIR LABOR STANDARDS ACT
                                29 U.S.C. § 201 ET SEQ.
                       FAILURE TO COMPENSATE FOR OVERTIME

       50.      Plaintiff reasserts and realleges the allegations set forth in each of the above

paragraphs as though fully set forth herein.

       51.      The FLSA regulates the payment of wages by employers whose employees are

“engaged in commerce or engaged in the production of goods for commerce, or are employed in




                                                 6
Case 2:20-cv-03602-JMA-ARL Document 1 Filed 08/10/20 Page 7 of 12 PageID #: 7




an enterprise engaged in commerce or in the production of goods for commerce.” 29 U.S.C. §

207(a)(1).

       52.     Defendants were and are subject to the overtime pay requirements of the FLSA

because the Corporate Defendant is an enterprise engaged in commerce or in the production of

goods for commerce.

       53.     At all times relevant to this Complaint, the Corporate Defendant had, and continues

to have, two or more employees handle goods or materials that have moved in interstate commerce,

including Plaintiff who has handled landscaping materials, supplies, and equipment that originated

outside of the State of New York.

       54.     Upon information and belief, the gross annual volume of sales made or business

done by the Corporate Defendant for the years 2017, 2018, and 2019 was not less than

$500,000.00.

       55.     At all times relevant to this action, Plaintiff was entitled to the rights, benefits, and

protections granted by the FLSA, 29 U.S.C. § 207, et seq.

       56.     Section 207(a)(1) of the FLSA states that an employee must be paid overtime, equal

to at least one and one-half times the employee’s regular rate of pay, for all hours worked in excess

of forty (40) per week.

       57.     By the above-alleged conduct, Defendants have violated the FLSA by failing to pay

Plaintiff overtime compensation as required by the FLSA.

       58.     Section 13 of the FLSA, 29 U.S.C. § 213, exempts certain categories of employees

from the overtime compensation requirements set forth in Section 207(a)(1) of the FLSA.

       59.     However, none of the Section 13 exemptions apply to Plaintiff because he has not

met the requirements for coverage under the exemptions.



                                                  7
Case 2:20-cv-03602-JMA-ARL Document 1 Filed 08/10/20 Page 8 of 12 PageID #: 8




       60.     Defendants acted willfully and either knew that their conduct violated the FLSA or

showed a reckless disregard for the matter of whether their conduct violated the FLSA.

       61.     Defendants did not act in good faith with respect to the conduct alleged herein.

       62.     As a result of Defendants’ violations of the FLSA, Plaintiff incurred harm and loss

in an amount to be determined at trial, along with liquidated damages, attorneys’ fees and costs of

litigation, pursuant to 29 U.S.C. § 216(b).

                                   COUNT II
                     VIOLATION OF THE NEW YORK LABOR LAW
                                ARTICLE 6 AND 19
                     FAILURE TO COMPENSATE FOR OVERTIME

       63.     Plaintiff reasserts and realleges the allegations set forth in each of the above

paragraphs as though fully set forth herein.

       64.     At all times relevant to this Action, Plaintiff was employed by Defendants within

the meaning of New York Labor Law §§ 2 and 651.

       65.     Under New York law, an employee must be paid overtime, equal to at least one and

one-half times the employee’s regular rate of pay, for all hours worked in excess of forty (40) per

week in the manner and methods provided by the FLSA. 12 N.Y.C.R.R. §§ 142-2.2.

       66.     By the above-alleged conduct, Defendants failed to pay Plaintiff overtime

compensation as required by the New York Labor Law and the Regulations pertaining thereto.

       67.     By the above-alleged conduct, Defendants failed to pay Plaintiff overtime

compensation for the time periods in which he worked in excess of forty (40) hours a week for

Defendants.

       68.     Plaintiff was not exempt from the overtime provisions of the New York Labor Law,

because he did not meet the requirements for any of the reduced number of exemptions available

thereunder.

                                                8
Case 2:20-cv-03602-JMA-ARL Document 1 Filed 08/10/20 Page 9 of 12 PageID #: 9




       69.     Defendants acted willfully and either knew that their conduct violated the New

York Labor Law or showed a reckless disregard for the matter of whether their conduct violated

the New York Labor Law.

       70.     Defendants did not act in good faith with respect to the conduct alleged herein.

       71.     As a result of Defendants’ violations of the NYLL, Plaintiff incurred harm and loss

in an amount to be determined at trial, in addition to liquidated damages, reasonable attorneys’

fees, costs, and pre- and post-judgment interest.

                                   COUNT III
                     VIOLATION OF THE NEW YORK LABOR LAW
                              NYLL SECTION 195(3)
                     FAILURE TO PROVIDE WAGE STATEMENTS

       72.     Plaintiff reasserts and realleges the allegations set forth in each of the above

paragraphs as though fully set forth herein.

       73.     Defendants willfully failed to provide Plaintiff with complete, accurate, and written

wage statements with his wages each week as required by NYLL § 195(3), which were to include,

among other things, the dates of work covered by each payment of wages; name of employee;

name of employer; address and phone number of employer; rate or rates of pay and basis thereof;

deductions; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; and

the number of regular hours worked and the number of overtime hours worked.

       74.     Through their knowing and intentional failure to provide Plaintiff with wage

statements required by the NYLL, Defendants have willfully violated NYLL §§ 190 et seq. and

the supporting Regulations.

       75.     Due to Defendants’ willful violations of the NYLL, Plaintiff is entitled to recover

statutory penalties, together with costs and attorneys’ fees as provided by NYLL § 198(1-d).




                                                    9
Case 2:20-cv-03602-JMA-ARL Document 1 Filed 08/10/20 Page 10 of 12 PageID #: 10




                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, by and through his attorneys, Neil H. Greenberg & Associates,

 P.C., demand judgment against Defendants, jointly and severally, and in favor of Plaintiff for a

 sum that will properly, adequately, and completely compensate Plaintiff for the nature, extent, and

 duration of the damages, costs of this action, and as follows:

        A.      Declare and find that Defendants committed one or more of the following

                acts:

                1.      Willfully violated provisions of the FLSA by failing to pay
                        overtime compensation to Plaintiff;

                2.      Willfully violated the provisions of the NYLL by failing to
                        pay overtime compensation to Plaintiff;

                3.      Willfully violated the provisions of the NYLL by failing to
                        provide Plaintiff with wage notices and wage statements;

        B.      Award compensatory damages, including all overtime compensation owed

                in an amount according to proof;

        C.      Award liquidated damages under the NYLL, or alternatively the FLSA;

        D.      Award statutory damages under the NYLL;

        E.      Award interest on all NYLL overtime compensation due accruing from the

                date such amounts were due;

        F.      Award all costs and attorneys’ fees incurred in prosecuting this action; and

        G.      Provide such further relief as the Court deems just and equitable.

 Dated: Massapequa, New York
        August 10, 2020
                                                      _______________________________
                                                      Neil H. Greenberg, Esq.
                                                      Keith E. Williams, Esq.
                                                      Neil H. Greenberg & Associates, P.C.
                                                      Attorneys for the Plaintiff

                                                 10
Case 2:20-cv-03602-JMA-ARL Document 1 Filed 08/10/20 Page 11 of 12 PageID #: 11




                                           4242 Merrick Road
                                           Massapequa, New York 11758
                                           Tel: 516.228.5100
                                           nhglaw@nhglaw.com
                                           keith@nhglaw.com




                                      11
Case 2:20-cv-03602-JMA-ARL Document 1 Filed 08/10/20 Page 12 of 12 PageID #: 12
